DETAILED ACTION
Allowable Subject Matter
Claims 21-29 are allowed. 

The statement of reasons for the indication of allowable subject matter was provided in the final rejection mailed on 02/03/2021 but is provided below for clarity of the record: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 21 with particular attention to the limitation “a sensor sleeve, configured as a polymeric coating on an inner surface of the protective metallic outer shaft, such that the sensor sleeve, the sensing electrode and the reference electrode are disposed in the longitudinal sensor body” and “the sensor sleeve being electrically isolating to provide an electric insulation between the reference electrolyte and the metallic outer shaft”. 
The closest prior art of record is considered to be Adami et al. (US 2006/001431 A1). 
Adami discloses (as indicated above with respect to the rejection of claim 1 and repeated below for clarity of the record) an electrochemical sensor [abstract; Para. 0027; Fig. 1], comprising: a sensor head (fused header 22 and upper closure part 32 make up the upper end “sensor head” of the sensor [Paras. 0029, 0031; Fig. 1]); a sensing electrode comprising a sensing electrode shaft (first conductor element 20 is disposed inside of central chamber 8 [Para. 0029; Fig. 1]); a longitudinal sensor body, having a proximal end thereof attached to the sensor head (a tubular housing 2 forms 
Adami, however, fails to teach a sensor sleeve that is formed as a polymeric coating on an inner surface of the protective metallic outer shaft. Adami teaches a ring claim 21). 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 21. Claims 22-29 are dependent from or otherwise include the limitations of claim 21 and are allowable for the same reasons above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795